EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C SECTION 1350) In connection with the Quarterly Report of Westmoore Holdings, Inc., a Nevada corporation (the “Company”), on Form 10-Q for the fiscal quarter ended September 30, 2008, as filed with the United States Securities and Exchange Commission (the “Report”), I Matthew Jennings, Chief Executive Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C
